EXHIBIT 10.11.1

 

HEALTHSOUTH Corporation

 

2002 NON-EXECUTIVE STOCK OPTION PLAN

 

1. Purpose of the Plan. The purpose of the 2002 Non-Executive Stock Option Plan
(hereinafter called the “Plan”) of HEALTHSOUTH Corporation, a Delaware
corporation (hereinafter called the “Corporation”), is to provide incentive for
future endeavor and to advance the interests of the Corporation and its
stockholders by encouraging ownership of the Common Stock par value $.01 per
share (hereinafter called the “Common Stock”), of the Corporation by its
employees other than Directors and executive officers, upon whose judgment,
interest and continuing special efforts the Corporation is largely dependent for
the successful conduct of its operations, and to enable the Corporation to
compete effectively with other enterprises for the services of such new
employees as may be needed for the continued improvement of the Corporation’s
business, through the grant of options to purchase shares of the Common Stock.
All options issued under the Plan shall be non-qualified stock options.

 

2. Participants. Options may be granted under the Plan to such employees of the
Corporation and its subsidiaries as shall be determined by the Committee
appointed by the Board of Directors as set forth in Section 5 of the Plan;
provided, however, that no Option may be granted to any person if such grant
would cause the Plan to cease to be an “employee benefit plan” as defined in
Rule 405 of Regulation C promulgated under the Securities Act of 1933; and
provided further that no Option may be granted to any person who is a Director
or executive officer of the Corporation at the time of the grant.

 

3. Term of the Plan. The Plan shall become effective as of February 1, 2002. The
Plan shall terminate on the earliest of (a) January 31, 2012, (b) such time as
all shares of Common Stock reserved for issuance under the Plan have been
acquired through the exercise of Options granted under the Plan, or (c) such
earlier time as the Board of Directors of the Corporation may determine. Any
Option outstanding under the Plan at the time of its termination shall remain in
effect in accordance with its terms and conditions and those of the Plan. No
Option shall be granted under the Plan after January 31, 2012.

 

4. Stock Subject to the Plan. Subject to the provisions of Section 13, the
aggregate number of shares of Common Stock for which Options may be granted
under the Plan shall not exceed 6,500,000 and the maximum number of shares of
Common Stock for which any individual may be granted Options under the Plan
during any calendar year is 1,000,000. If, on or prior to the termination of the
Plan as provided in Section 3, an Option granted under the Plan shall have
expired or terminated for any reason without having been exercised in full, the
unpurchased shares covered thereby shall again become available for the grant of
Options under the Plan. Shares covered by Options surrendered in connection with
the exercise of other Options pursuant to Section 9(e) shall be deemed, for
purposes of this Section 4, to have been exercised, and such shares shall not
again become available for the grant of Options under the Plan.

 

The shares to be delivered upon exercise of Options under the Plan shall be made
available, at the discretion of the Board of Directors, either from authorized
but previously unissued shares as

 

- 1 -



--------------------------------------------------------------------------------

permitted by the Certificate of Incorporation of the Corporation or, from shares
re-acquired by the Corporation, including shares of Common Stock purchased in
the open market, or from shares held in the treasury of the Corporation.

 

5. Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Corporation (hereinafter
called the “Committee). The acts of a majority of the Committee, at any meeting
thereof at which a quorum is present, or acts reduced to or approved in writing
by a majority of the members of the Committee, shall be the valid acts of the
Committee. The Committee shall determine the employees of the Corporation and
its subsidiaries who shall be granted Options and the number of shares of Common
Stock to be subject to each Option.

 

The interpretation and construction of any provision of the Plan or of any
Option granted under it by the Committee shall be final, conclusive and binding
upon all parties, including the Corporation, its stockholders and Directors, and
the executives and employees of the Corporation and its subsidiaries. No ember
of the Board of Directors or the Committee shall be liable to the Corporation,
any stockholder, any optionholder or any employee of the Corporation or its
subsidiaries for any action or determination made in good faith with respect to
the Plan or any Option granted under it.

 

The expenses of administering the Plan shall be borne by the Corporation.

 

6. Grant of Options. (a) Options may be granted under the Plan by the Committee
in accordance with the provisions of Section 5 at any time prior to the
termination of the Plan. In making any determination as to employees to whom
Options shall be granted and as to the number of shares to be covered by such
Options, the Committee shall take into account the duties of the respective
employees, their present and potential contribution to the success of the
Corporation, and such other factors as the Committee shall deem relevant in
connection with the accomplishment of the purposes of the Plan.

 

(b) Each Option granted under the Plan shall be granted pursuant to and subject
to the terms and conditions of a stock option agreement to be entered into
between the Corporation and the optionholder at the time of such grant. Each
such stock option agreement shall be in a form from time-to-time adopted for use
under the Plan by the Committee *such form being hereinafter called a “Stock
Option Agreement”). Any such Stock Option Agreement shall incorporate by
reference all of the terms and provisions of the Plan as in effect at the time
of grant and may contain such other terms and provisions as shall be approved
and adopted by the Committee.

 

7. Option Price. (a) The purchase price of the shares of Common Stock covered by
each Option granted under the Plan shall be at least 100% of the fair market
value (but in no event less than the par value) of such shares at the time the
Option is granted, or such higher purchase price as shall be determined by the
Committee.

 

(b) If the Common Stock is not listed upon a national securities exchange or
exchanges, such fair market value shall be as determined by the Board of
Directors of the Corporation (which determination shall be conclusive and
binding for all purposes) or, if applicable, shall be deemed to be the last
reported sale price for the Common Stock as quoted by brokers and dealers
trading in the Common Stock in the over-the-counter market (or if the Common
Stock shall be quoted

 

- 2 -



--------------------------------------------------------------------------------

by the National Association of Securities Dealers Automated Quotation system,
then such NASDAQ quote) immediately prior to the commencement of the meeting of
the Committee at which the Option is granted. If the Common Stock is listed upon
a national securities exchange or exchanges, such fair market value shall b
deemed to be the last reported sale price at which the shares of Common Stock
were traded on such securities exchange or exchanges immediately prior to the
commencement of the meeting of the Committee at which the Option is granted, or
if no sale of the Common Stock was made on any national securities exchange on
such date, then the closing price per share of the Common Stock on such
securities exchange or changes on the next preceding day on which there was a
sale of the Common Stock.

 

(c) The exercise price of any outstanding Options shall not be reduced during
the term of such Options except by reason of an adjustment pursuant to Section
13 hereof, nor shall the Committee or the Board of Directors cancel outstanding
Options and reissues new Options at a lower exercise price in substitution for
the canceled Options.

 

8. Term of Options. The expiration date of an Option granted under the Plan
shall be as determined by the Committee at the time of grant, provided that each
such Option shall expire not more than ten years after the date such Option was
granted.

 

9 Exercise of Options. (a) Each Option shall become exercisable in whole or in
part or in installments at such time or times as the Committee may prescribe at
the time the Option is granted and specify in the Stock Option Agreement. No
Option shall be exercisable after the expiration of ten years from the date on
which it was granted.

 

(b) Notwithstanding any contrary provision contained herein, unless otherwise
expressly provided in the Stock Option Agreement, any Option granted hereunder
which is, by its terms, exercisable in installments shall become immediately
exercisable in full upon the occurrence of a Change in Control of the
Corporation. For purposes of this Section 9(b), “Change in Control” shall mean

 

(i) the acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, but excluding, for this purpose, the Corporation or its
subsidiaries, or any employee benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of 25% or more of either the then-outstanding
shares of Common Stock or the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
Directors; or

 

(ii) individuals who, as of February 1, 2002, constitute the Board of Directors
of the Corporation (as of such date, the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors: provided, however,
that any person becoming a Director subsequent to such date whose election, or
nomination for election, was approved by a vote of at least a majority of the
Directors then constituting the Incumbent Board (other than an election or
nomination of an

 

- 3 -



--------------------------------------------------------------------------------

individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of Directors of the
Corporation) shall be, for purposes of this Section 9(b)(ii), considered as
though such person were a member of the Incumbent Board; or

 

(iii) approval by the stockholders of the Corporation of a reorganization,
merger, consolidation or share exchange, in each case with respect to which
persons who were the stockholders of the Corporation immediately prior to such
reorganization, merger, consolidation or share exchange do not, immediately
thereafter, own more than 75% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged, consolidated
or other surviving entity’s then-outstanding voting securities, or a liquidation
or dissolution of the Corporation or the sale of all or substantially all of the
assets of the Corporation.

 

(c) Options may be exercised by giving written notice to the Corporation of
intention to exercise, specifying the number of shares to be purchased pursuant
to such exercise in accordance with the procedures set forth in the Stock Option
Agreement. All shares purchased upon exercise of any Option shall be paid for in
full at the time of purchase in accordance with the procedures set forth in the
Stock Option Agreement. Except as provided in Sections 9(d) and 9(e) hereof,
such payment shall be made in cash or through delivery of shares of Common Stock
or a combination of cash and Common Stock as provided in the Stock Option
Agreement. Any shares so delivered shall be valued at their fair market value
determined as of the date of exercise of the Option under the method set forth
in Section 7(c) hereof.

 

(d) Payment for shares purchased upon exercise of any such Option may be made by
delivery to the Corporation of a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Corporation an
amount of sale or loan proceeds sufficient to pay the exercise price.
Additionally, the Corporation will accept, in payment for shares purchased upon
exercise of any such Option, proceeds of a margin loan obtained by the
exercising optionholder from a broker, provided that the exercising optionholder
has, at the same time as delivery to the Corporation of a properly executed
exercise notice, delivered to the Corporation irrevocable instructions to the
Corporation to deliver share certificates directly to such broker upon payment
for such shares.

 

(e) At the discretion of the Committee or its designee, payment for shares
purchased upon exercise of any Option granted hereunder may be made by surrender
of outstanding Options issued under this Plan or any other stock option plan of
the Corporation have a Spread (as defined below) equal to the exercise price of
the Options sought to be exercised. For purposes of this Section 9(e), the
“Spread” with respect to any unexercised Option shall be equal to (i) the
average price per share of Common Stock on the date of exercise, as determined
by the Corporation from any commercially available reporting service reflecting
trading of the Common Stock on a national securities exchange, on the National
Association of Securities Dealers Automated Quotation System, or in the over the
counter market, as applicable, less (ii) the exercise price of the surrender of
the Option. All Options so surrendered will be deemed to have been exercised by
the optionholder. Such surrender shall be evidenced in a form satisfactory to
the Secretary of the Corporation.

 

- 4 -



--------------------------------------------------------------------------------

10. Nontransferability of Options. (a) Options granted under the Plan shall be
assignable or transferable only by will or pursuant to the laws of descent and
distribution and shall be exercisable during the optionholder’s lifetime only by
him, except to the extent set forth in the following paragraphs.

 

(b) Upon written notice to the Secretary of the Corporation, an optionholder
may, except as otherwise prohibited by applicable law, transfer options granted
under the Plan to one or more members of such optionholder’s immediate family,
to a partnership consisting only of members of such optionholder’s immediate
family, or to a trust all of whose beneficiaries are members of the
optionholder’s immediate family. For purposes of this section, an optionholder’s
“immediate family” shall be deemed to include such optionholder’s spouse,
children and grandchildren only.

 

(c) Upon written notice to the Secretary of the Corporation, an optionholder may
transfer options to a charitable, educational or religious entity which has been
determined by the United States Internal Revenue Service to be exempt from
federal income taxation under the provisions of Section 501(c) of the Internal
Revenue Code of 1986, as amended, or any successor statutory provision.

 

11. Stockholder Rights of Optionholder. No holder of any Option shall have any
rights to dividends or other rights of a stockholder with respect to shares
subject to an Option prior to the purchase of such shares upon exercise of the
Option.

 

12. Termination of Option. With respect to any Option which, by its terms, is
not exercisable for one year from the date on which it is granted, if an
optionholder’s employment by, or other relationship with, the Corporation or any
of its subsidiaries terminates within one year after the date an unexercised
Option containing such terms is granted under the Plan for any reason other than
death, the Option shall terminate on the date of termination of such employment
or other relationship. With respect to all Options granted under the Plan, if an
optionholder’s employment by, or other relationship with, the Corporation is
terminated by reason of his death, the Option shall terminate one year after the
date of death, unless the Option otherwise expires. If an optionholder’s
employment by, or other relationship with, the Corporation terminates for any
reason other than as set forth above in this Section 12, the Option shall
terminate three months after the date of termination of such employment or other
relationship unless the Option earlier expires, provided that (a) if the
optionholder dies within such three-month period, the Option shall terminate one
year after the date of this death unless the Option earlier expires: (b) the
Board of Directors may, at any time prior to any termination of such employment
or other relationship under the circumstances covered by this Section 12,
determine in its discretion that the Option shall terminate on the date of
termination of such employment or other relationship with the Corporation: and
(c) the exercise of any Option after termination of such employment or other
relationship with the Corporation shall be subject to satisfaction of the
conditions precedent that the optionholder refrain from engaging, directly or
indirectly, in any activity which is competitive with any activity of the
Corporation or any subsidiary thereof and from otherwise acting, either prior to
or after termination of such employment or other relationship, in any manner
inimical or in any way contrary to the best interests of the Corporation and
that the optionholder furnish to the Corporation such information with respect
to the satisfaction of the foregoing condition precedent as the Board of
Directors shall reasonably request. For purposes of this Section 12, a
“relationship with the Corporation” shall be limited to any relationship that
does not

 

- 5 -



--------------------------------------------------------------------------------

cause the Plan to cease to be an “employee benefit plan” as defined in Rule 405
of Regulation C under the Securities Act of 1933. The mere ownership of stock in
the Corporation shall not be deemed to be a “relationship with the Corporation.”

 

Nothing in the Plan or in the Stock Option Agreement shall confer upon any
optionholder the right to continue in the employ of the Corporation or any of
its subsidiaries or in any other relationship thereto or interfere in any way
with the right of the Corporation to terminate such employment or other
relationship at any time.

 

A holder of an Option under the Plan may make written designation of a
beneficiary on forms prescribed by and filed with the Secretary of the
Corporation. Such beneficiary, or if no such designation of any beneficiary has
been made, the legal representative of such optionholder or such other person
entitled thereto as determined by a court of competent jurisdiction, may
exercise, in accordance with and subject to the provisions of this Section 12,
any unterminated and unexpired Option granted to such optionholder to the same
extent that the optionholder himself could have exercised such Option were he
alive or able; provided, however, that no Option granted under the Plan shall be
exercisable for more shares than the optionholder could have purchased
thereunder on the date his employment by, or other relationship with, the
Corporation and it subsidiaries was terminated.

 

13. Adjustment of and Changes in Capitalization. In the event that the
outstanding shares of Common Stock shall be changed in number or class by reason
of split-ups, combinations, mergers, consolidations or recapitalizations, or by
reason of stock dividends, the number or class of shares which thereafter may be
purchased through exercise of Options granted under the Plan, both in the
aggregate and as to any individual, and the number and class of shares then
subject to Options theretofore granted and the price per share payable upon
exercise of such Option shall be adjusted so as to reflect such change, all as
determined by the Board of Directors of the Corporation. In the event there
shall be any other change in the number or kind of the outstanding shares of
Common Stock, or of any stock or other securities into which such Common Stock
shall have been changed, or for which it shall have been exchanged, then if the
Board of Directors shall, in its sole discretion, determine that such change
equitably requires an adjustment in any Option theretofore granted or which may
be granted under the Plan, such adjustment shall be made in accordance with such
determination.

 

Notice of any adjustment shall be given by the Corporation to each holder of an
Option which shall have been so adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.

 

Fractional shares resulting from any adjustment in Options pursuant to this
Section 13 may be settled in cash or otherwise as the Board of Directors may
determine.

 

14. Securities Acts Requirements. No Option granted pursuant to the Plan shall
be exercisable in whole or in part, and the Corporation shall not be obligated
to sell any shares of Common Stock subject to any such Option, if such exercise
and sale would, in the opinion of counsel for the Corporation, violate the
Securities Act of 1933 or other Federal or state statutes having similar
requirements, as they may be in effect at that time. Each Option shall be
subject to the further requirement that, at any time that the Board of Directors
or the Committee, as the case may be, shall determine, in their respective
discretion, that the listing, registration or qualification of the shares of

 

- 6 -



--------------------------------------------------------------------------------

Common Stock subject to such Option under any securities exchange requirements
or under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Option or the issuance of shares thereunder, such
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been affected or
obtained free of any conditions not acceptable to the Board of Directors or the
Committee, as the case may be.

 

As a condition to the issuance of any shares upon exercise of an Option under
the Plan, the Board of Directors or the Committee, as the case may be, may
require the optionholder to furnish a written representation that he is
acquiring the shares for investment and not with a view to distribution of the
shares to the public and a written agreement restricting the transferability of
the shares solely to the Corporation, and may affix a restrictive legend or
legends on the face of the certificate representing such shares. Such
representation, agreement and/or legend shall be required only in cases where in
the opinion of the Board of Directors or the Committee, as the case may be, and
counsel for the Corporation, it is necessary to enable the Corporation to comply
with the provisions f the Securities Act of 1933 or other Federal or state
statutes having similar requirements, and any stockholder who gives such
representation and agreement shall be released from it and the legend removed at
such time as the shares to which they applied are registered or qualified
pursuant to the Securities Act of 1933 or other Federal or state statutes having
similar requirements, or at such other time as, in the opinion of the Board of
Directors or the Committee, as the case may be, and counsel for the Corporation,
the representation and agreement and legend cease to be necessary to enable the
Corporation to comply with the provisions of the Securities Act of 1933 or other
Federal or state statutes having similar requirements.

 

15. Amendment of the Plan. The Plan may, at any time or from time to time, be
terminated, modified or amended by the Board of Directors of the Corporation;
provided, however, that no such amendment may allow for the grant of Options
hereunder to any person who is a Director or executive officer of the
Corporation at the time of the grant, unless such amendment and the Plan shall
have been approved by the stockholders of the Corporation.

 

16. Changes in Law. Subject to the provisions of Section 15, the Board of
Directors shall have the power to amend the Plan and any outstanding Options
granted there under in such respects as the Board of Directors shall, in its
sole discretion, deem advisable in order to incorporate in the Plan or any such
Option any new provision or change designed to comply with or take advantage of
requirements or provisions of the Internal Revenue Code or any other statute, or
Rules or Regulations of the Internal Revenue Service or any other Federal or
state governmental agency enacted or promulgated after the adoption of the Plan.

 

17. Legal Matters. Every right of action by or on behalf of the Corporation or
by an stockholder against any past, present or future member of the Board of
Directors, officer or employee of the Corporation arising out of or in
connection with this Plan shall, irrespective of the place where such action may
be brought and irrespective of the place of residence of any such Director,
officer or employee, cease and be barred by the expiration of three years from
whichever is the later of (a) the date of the act or omission in respect of
which such right of action arises, or (b) the first date upon which there has
been made generally available to stockholders an annual report of the
Corporation and a proxy statement for the Annual Meeting of Stockholders
following the issuance of such annual

 

- 7 -



--------------------------------------------------------------------------------

report, which annual report and proxy statement alone or together set forth, for
the related period, the aggregate number of shares for which Options were
granted; and any and all right of action by any employee or executive of the
Corporation (past, present or future) against the Corporation arising out of or
in connection with this Plan shall, irrespective of the place where such action
may be brought, cease and be barred by the expiration of three years from the
date of the act or omission in respect of which such right of action arises.

 

This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of Delaware, applied without giving effect to any
conflicts-of-law principles, and construed accordingly.

 

- 8 -